DETAILED ACTION
Claims 1-2, 5-7, 10 and 19-22 (filed 08/10/2021) have been considered in this action.  Claim 1 has been amended.  Claims 3-4, 8-9 and 11-18 have been canceled.  Claims 2, 5-7, 10 and 19-22 have been presented in the same format as previously presented.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/10/2021, with regards to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(a) (see page 5 paragraph 4 of remarks) have been fully considered but they are not persuasive.  The scope of what is claimed is not commensurate with the support from the original disclosure, and 
“wherein the control unit is configured to control an amount of energy consumed by the energy consuming devices by overriding a power request from the plurality of power management module devices”
Comes from paragraphs [0023]-[0027], wherein the applicant specifically relies upon the following disclosed features:
“[0023] The gateway 38 will be able to selectively turn off any of the power management modules 50 to shed loads when needed”
And 
“[0024] the gateway 38 and/or the control unit 25 of the secondary power source 10 can receive information and control the operation of the devices 12 and any device connected to one of the wireless power management modules 50”
The examiner does not find that being able to “selectively turn off any of the power management modules” as noted in paragraph [0023] is relevant to “controlling an amount of energy consumed by the energy consuming devices connected to power management modules”, as this statement from paragraph [0023] clearly discusses powering off the power management modules, not the energy consuming devices.  As claimed, the energy consuming devices and the 
Likewise, the examiner finds that the statement “receive information and control the operation of the devices 12 and any device connected to one of the wireless power management modules 50” as noted in paragraph [0024] is much broader than the more specifically claimed “control an amount of energy consumed by the energy consuming devices by overriding a power request from the plurality of power management module devices” as this claim language requires that a power request comes from a power management module, however this statement merely states that the much broader “information” is received by the gateway or control unit, not “a power request”.  The sending of information to “control the operation of the devices 12” is broader in scope than the claimed “control an amount of energy consumed by the energy consuming devices by overriding a power request from the plurality of power management module devices” because controlling the operation of the devices includes not only powering off a device, but also any other control actions such as changing a color of a smart light (18), silencing an alarm from a CO monitor (14), changing a scheduled future set point of a thermostat (16), and any other control action that would not inherently be considered “control an amount of energy consumed by 
As noted in the previous office action, the words “override” and “request” have specific meanings in relation to computer controlled systems, and this specific language is not covered by the broad disclosure that encompasses more than just overriding power requests, but all forms of controlling devices.  The words “override” and “request” and all of its alternative forms are not found in the original disclosure, and thus it cannot be said that support is found.  As noted by MPEP section 2163(I)(B) “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)” and MPEP section 2163.05(II) “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112”.  The examiner finds that there was not adequate description of overriding a power request from a power management device in the original disclosure, and thus the rejection under 35 U.S.C. 112(a) is deemed appropriate.  
The applicant further argues that the statements from paragraph [0025] of the specification offer support for the previously claimed “override a power request” through its use of “It is also contemplated that the control unit 25 contained within the secondary power source 10 can include different "scenes" that limit the amount of power draw on the secondary power source 10, based upon monitored parameters such as the current temperature, time of day, season of the year or any other information that may be relevant to limit the amount of power draw from high energy consuming loads”.  However, this language is also accompanied by a newly claimed feature of “wherein the control unit is configured to limit the amount of power supplied to the plurality of power management module devices based upon monitored parameters”.  This newly claimed feature is in no way linked to the “override a power request” feature and thus can be considered two different and separate features.  Because the override of a power request is not linked to the limiting of an amount of power, it cannot be considered that support is found in the same described feature of the 
The examiner suggests amending the language that is supported by the disclosure into all independent claims in order to overcome the rejection of all claims under 35 U.S.C. 112(a), or provide a more thorough explanation of how these features are supported using quotes from the original disclosure.  

Applicant's arguments filed 08/10/2021, with regards to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(b) (see page 6 paragraph 3 of remarks) have been fully considered but they are not persuasive.  As noted above, support is not found for the language that is claimed, and thus the examiner must consider how to interpret the claimed language in light of the original disclosure as this is indefinite material not commensurate with the scope of the disclosure.  Applicant’s arguments are not convincing because they discuss the ability to “turn off” the power management modules, however a person having ordinary skill would recognize that if a power management module were “turned off”, it would lose the ability to control the connected energy consuming device.  In other words, how would a connected electrical device be able to be connected to the secondary power source if the intervening power management module that is controlling the circuitry for connecting the secondary power source to the connected electrical device/energy consuming device is powered off?  Few details exist in the specification to describe these features, as no form of “backup power” or battery is described within the power management modules to offer such capability of being able to power itself when an external power source is turned off.  

The examiner would also note that in order to further the USPTO’s stated goal of compact prosecution, it may be in the applicant’s best interest to establish an interview with the examiner in order to work out what claim language would be supported by the original disclosure. 

Applicant's arguments filed 08/10/2021, with regards to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 103 (see page 7 paragraph 2 of remarks) have been fully considered but they are not persuasive.  Applicant has argued that “claim 1 now recites that the control unit is configured to control an amount of energy consumed by the energy consuming devices by overriding a power request from the plurality of power management module devices, wherein the control unit is configured to limit the amount of power supplied to the plurality of power management module devices based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year”.  The examiner disagrees, as Peterson teaches that “[0072] The UI 700 of FIG. 7 may also include a setting 720 (enableable using check box 722) to enable may also be based on time of day usage patterns and other usage patterns for which devices are likely to be used or needed and when (and hence which devices to prioritize higher for receiving backup power)”.  Based upon this language from Peterson, the examiner finds that under the broadest reasonable interpretation it fits within the “time of day” claimed element.

Applicant's arguments filed 08/10/2021, with regards to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 103 (see page 8 paragraph 1 of remarks) have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant has argued that Nohra fails to teach that its generator controller communicates with power management modules, however this feature was not relied upon being taught by Nohra, but by Peterson.  Peterson teaches a backup power each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above”.  Peterson describes system 100 as a generic computer device with various I/O for communicating over a network.  Nohra describes a generic computer device for controlling a generator.  It is well known by a person having ordinary skill in the art that a system controlled by a generic computer can have their functionality moved to any other generic computer, as this is a fundamental benefit of generic computer systems, their ability to be reprogrammed with known algorithms without undue experimentation.  It would have been obvious for a person having ordinary skill in the art to combine these elements because both Peterson and Nohra are describing a power generator that can communicate with additional devices through a generic computer, and thus they are considered within the same field of use and their features obvious to combine.  It would further be obvious to a person having ordinary skill because by using a power generator, it would presumably already contain control circuitry similar to that of Nohra in order to maintain proper operation.  In other words, a power generator without a .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is thus rejection under 35 U.S.C. 112(a) for introduction of new matter.  Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).

Claims 1-2, 5-7, 10 and 19-22 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1’s final limitation states “wherein the control unit is configured to control an amount of energy consumed by the energy consuming devices by overriding a power request from the plurality of power management module devices”.  The examiner can find no support in the original disclosure for the claimed ‘power request’ action originating from the power management module devices.  It should be noted that the term ‘power request’ when considered under the broadest reasonable interpretation by a person having ordinary skill in the art, implies that a request is sent relating to an amount of power to be controlled, with the expectation of a response.  No such functionality has been described in the applicant’s specification as originating from the power management module devices.  All control functionality is described as being performed by the gateway 
The examiner welcomes the applicant to point to where in the specification such functionality is described, as the referred to sections [0023]-[0027] are not adequate to cover such functionality.  
Claim 1 is thus further rejected under 35 U.S.C. 112(a) for introduction of new matter.  Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).

Claims 1-2, 5-7, 10 and 19-22 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 Claim 1 is thus further rejected under 35 U.S.C. 112(a) for introduction of new matter.  Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is thus rejection under 35 U.S.C. 112(b) for introduction of indefinite material not supported by the original disclosure.  Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20170289989, hereinafter Peterson) in view of Sacchetti (US 20190289077, hereinafter Sacchetti) and Nohra (US 20160087554, hereinafter Nohra).

In regards to Claim 1, Peterson teaches “An energy management and communication system, comprising: a secondary power source comprising a control unit” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; various and multiple references are made throughout Peterson to “a plurality of power management module devices. wherein each power management module device is configured to be connected to an energy consuming device within a home, and includes circuitry configured to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” (Fig. 2 and [0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled; [0038] FIG. 2 also shows at least one electrically controllable switch 232 that may be included along one or more of the power lines between the device 224 and devices 202-218. Additionally or alternatively, the switch 232 may be disposed at any one of the devices 202-218, 224. The switch 232 may be actuated “and a wireless transceiver configured to communicate using a first wireless communication protocol” ([0016] the processor can access information wirelessly from an Internet server by activating a wireless transceiver to send and receive data; [0030] FIG. 1 also shows that the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193.  The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols. However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present “and a gateway device configured to:...control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0026] sequencing power supplied to the system 100 between on and off...In embodiments where, for example, the system 100 is embodied in a smart power outlet to be engaged with electrical structure of a building, the power management interface 161 may be coupled to a power terminal 191 at which another device such as a lamp may be plugged in to receive power via the terminal 191) “and communicate with the secondary power source” ([0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the coordination device is considered a type of gateway) “wherein the control unit is configured to control an amount of energy consumed by energy consuming devices by overriding a power request from the plurality of power management module devices” (Fig. 3 and [0032] it is to be understood at least based on the foregoing that the system 100 is configured to undertake present principles; [0039] Referring to FIG. 3, it shows example logic that may be executed by a device (referred to when describing FIG. 3 as the "first device") such as the system 100 to determine whether primary or backup power is being supplied, and to accordingly determine one or more actions to take; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; [0051] At diamond 310 the logic may determine whether the first device or an apparatus controlled by the first device is permitted to operate on backup power. This determination may be made based on one or more settings configured by a user for whether the first device or apparatus controlled by it are to be permitted to operate on backup power; [0052] A negative determination at diamond 310 may cause the logic to proceed to block 312, where the logic may take one or more second actions, such “wherein the control unit is configured to limit the amount of power supplied to the plurality of power management module devices based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year” ([0072] The UI 700 of FIG. 7 may also include a setting 720 (enableable using check box 722) to enable dynamic determination of devices for which backup power is to be 
Peterson fails to teach parts of “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device; communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol; and communicate with the secondary power source”.  It should be noted that while some of these elements are shown to be taught above by Peterson, for the sake of clarity and understanding of the examiner’s position, these same elements are being taught through Sacchetti to show their interrelation and why it would have been obvious to combine such functionality to a person having ordinary skill in the art and to help further compact prosecution.
“and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0002] the present invention relates to an intelligent system suitable for the interaction between building environment and a control unit (smart gateway device); [0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora); [0090] "LAN" type wired communications (Ethernet port eRS485, powerline communications port by means of intelligent power supply); [0091] Internet communications via GPRS/UMTS mobile public network, 5G public mobile network or ADSL wired public network or other type, using external modem and modem routers, such as Universal Input-Output serial ports or in general on LAN or via wireless LAN; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, “communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol” ([0068] 30: External modem/router; [0082] at least one modem, respectively a modem router, external 30 with respect to the control unit 2 and operatively connected to the same; wherein it is well understood that routers communicate using 802.11 protocols) “and communicate with the secondary power source” ([0123] The power consumption measurement signals from so-called smart plugs 11, power socket for individual electrical utilities (washing machine, lamp, etc.), from which it can be traced; [0097] The control unit 2 contains various types of sensor means...[0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular: ...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which uses the smart plug type devices taught by Peterson with the multiprotocol gateway unit taught by Sacchetti because Peterson suggests the use of such a gateway device when describing the ‘coordinating device’ that acts as an intermediary to receive the power and control information from the 
The combination of Peterson and Sacchetti fail to explicitly teach, although such a device is implied in Peterson of “a secondary power source comprising a control unit”.
Nohra teaches “a secondary power source comprising a control unit” (Fig. 1 and [0018] the system 10 can facilitate bi-directional communication between the control device 16, which can be coupled to the power generator 14, and the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the energy management and communications system which allows control commands to come from a secondary power source as taught by Peterson and Sacchetti, with the use of a generator control device that controls a generator and is able to send and receive information wirelessly as taught by Nohra because Peterson suggests that the smart plug devices can be controlled based on power information from a backup power supply which can be a generator, and Nohra 

In regards to Claim 2, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 wherein the secondary power source is a standby generator” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 

In regards to Claim 5, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 further comprising a personal wireless device including an application software program, wherein the personal wireless device is configured to communicate with the secondary power source via the gateway” ([0034] a smart phone 210; [0012] instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware; Fig. 6 and 7 shows user interface that receives information from backup power supply; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power 

In regards to Claim 6, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 further comprising the wireless router” ([0068] 30: External modem/router).

In regards to Claim 7, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 6 above.  Sacchetti further teaches “The system of claim 6 wherein the wireless router is configured to communicate with a plurality of electronic devices using the second wireless communication protocol and the gateway communicates with the secondary power source using the first communication protocol” ([0021] a multiprotocol control unit provided with internal sensors and actuators as well as internal and external communication devices (modems), with data processing and 

Claim 10, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 wherein the gateway is operable to obtain operational information from the secondary power source and to generate control commands for at least one of the power management module devices” ([0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device; [0115] smartphones by means of specific mobile applications; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, etc.; [0114] any smart plug-type device).  

In regards to Claim 19, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  
Peterson further teaches “The system of claim 9, further comprising an application software program configured to operate on a personal wireless device and communicate with the secondary power source” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether 

In regards to Claim 20, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 19 above.  
Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source ...” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above;).  Nohra teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source and issues commands to the control unit to control operation of the secondary power source” ([0019] the computing device 12 includes, but is not limited to, a 

Claim 21, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the plurality of power management module devices and issues commands to the plurality of power management module devices to control operation of the plurality of power management module devices” ([0066] FIG. 6 shows an example UI 600 that may be presented on a display in accordance with present principles. The UI 600 may include an indication 602 that backup power is currently being supplied and/or will be supplied to a device to which the indication 602 pertains; [0067] The UI 600 may also include a selector 606 that is selectable to provide input that the device to which the indication 602 pertains (e.g., the device that would otherwise be powered by the backup power) is to operate using backup power. Accordingly, selection of selector 606 may automatically without further user input configure this device to operate using backup power. Last, the UI 600 may also include a selector 604 that is selectable to automatically cause the UI 700 of FIG. 7 to be presented... The UI 700 may include a first setting 702 enable able using check box 704 for devices in a network of devices (e.g., an Internet of things network) in 

In regards to Claim 22, Peterson, Sacchetti and Nohra teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1, wherein the first wireless communication protocol is Zigbee and the second wireless communication protocol is WiFi” ([0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora);).  Peterson further teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include... However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles.).  Wherein Peterson suggests other communication protocols could be used to wirelessly .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (US 20160126783) – teaches a secondary power system controller that can send commands to various outlet sub-controllers for controlling the amount of power draw on the secondary power system
Yoneda et al. (US  20120271474) – teaches a secondary power system controller that can send commands to various power consuming devices based on a season and environmental condition including an atmospheric temperature and an expected surplus or deficiency of the secondary power source.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116